            Case 18-10252-amc                             Doc 33      Filed 10/24/18 Entered 10/24/18 16:23:42            Desc Main
                                                                      Document      Page 1 of 6
                                                                            L.B.F. 3015.1

                                                   UNITED STATES BANKRUPTCY COURT
                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: Geraldine A. Ross                                                           Case No.: 18-10252
                                                                                    Chapter 13
                                            Debtor(s)

                                                                      Amended Chapter 13 Plan

    Original

            Amended

Date: October 18, 2018

                                                                THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                                 CHAPTER 13 OF THE BANKRUPTCY CODE

                                                                     YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the confirmation
hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-5. This Plan may be confirmed and become binding,
unless a written objection is filed.

                                               IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                                              MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                                           NOTICE OF MEETING OF CREDITORS.


 Part 1: Bankruptcy Rule 3015.1 Disclosures


                                 Plan contains nonstandard or additional provisions – see Part 9

                                 Plan limits the amount of secured claim(s) based on value of collateral

                                 Plan avoids a security interest or lien


 Part 2: Payment and Length of Plan

      § 2(a)(1) Initial Plan:
           Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”)
           Debtor shall pay the Trustee for 60 months; and
           Debtor shall pay the Trustee $       per month for         months.
         Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(a)(2) Amended Plan:
          Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $37,542.00
    The Plan payments by Debtor shall consists of the total amount previously paid ($4,800.00)
added to the new monthly Plan payments in the amount of $642.00 for 51 months beginning November of 2018.
        Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages (Describe source, amount and date
when funds are available, if known):

      § 2(c) Use of real property to satisfy plan obligations:
              Sale of real property
           See § 7(c) below for detailed description


                                                                                                                                            Page 1 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 18-10252-amc                             Doc 33         Filed 10/24/18 Entered 10/24/18 16:23:42                      Desc Main
                                                                         Document     Page 2 of 6
 Debtor                Geraldine A. Ross                                                             Case number


                Loan modification with respect to mortgage encumbering property:
             See § 7(d) below for detailed description

      § 2(d) Other information that may be important relating to the payment and length of Plan:



 Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)

             § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Name of Creditor                                                    Type of Priority                                           Estimated Amount to be Paid
 Brad J. Sadek, Esquire                                              Attorney Fee                                                               $2,390.00
 Internal Revenue Service                                            Taxes                                                                      $5,514.61


             § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less than full amount.

                          None. If “None” is checked, the rest of § 3(b) need not be completed or reproduced.



 Part 4: Secured Claims

             § 4(a) Curing Default and Maintaining Payments

                          None. If “None” is checked, the rest of § 4(a) need not be completed.

         The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor shall pay directly to creditor
monthly obligations falling due after the bankruptcy filing.

 Name of Creditor              Description of Secured Regular Monthly                   Estimated            Interest Rate   Amount to be Paid to Creditor
                               Property and Address, Payment to be paid                 Arrearage            on Arrearage,   by the Trustee
                               if real property       directly to creditor                                   if applicable
                                                      by Debtor
                               719 66th Avenue
                               Philadelphia, PA
                               19126 Philadelphia
                               County
                               Market Value =
                               $211,800.00 Minus
                               10% Cost of Sale =                  Per Loan             Prepetition:            Per Loan
 Ditech                        $190,620.00                       Agreement                       $2,796.58     Agreement                                $2,796.58
                               2012 Nissan
 Nissan Motor                  Altmima 95,000                      Per Loan             Prepetition:            Per Loan
 Acceptanc                     miles                             Agreement                         $233.01     Agreement                                      $233.01
 Nissan Motor                  2013 Nissan Altima                  Per Loan             Prepetition:            Per Loan
 Acceptance                    45,000 miles                      Agreement                           $0.00     Agreement                                        $0.00
                               719 66th Avenue
                               Philadelphia, PA
                               19126 Philadelphia
                               County
                               Market Value =
                               $211,800.00 Minus
 City of                       10% Cost of Sale =
 Philadelphia                  $190,620.00                                                                                                               $1,330.54

         § 4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-Confirmation Determination of the Amount,
Extent or Validity of the Claim

                          None. If “None” is checked, the rest of § 4(b) need not be completed.

                                                                                                                                                         Page 2 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-10252-amc                             Doc 33     Filed 10/24/18 Entered 10/24/18 16:23:42                          Desc Main
                                                                     Document     Page 3 of 6
 Debtor                Geraldine A. Ross                                                          Case number

                          (1) Allowed secured claims listed below shall be paid in full and their liens retained until entry of discharge.

                          (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to determine the amount, extent or
                              validity of the allowed secured claim and the court will make its determination prior to the confirmation hearing.

                          (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general unsecured claim under Part 5
                              of the Plan or (B) as a priority claim under Part 3, as determined by the court.

                          (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. § 1325(a) (5) (B) (ii) will
                              be paid at the rate and in the amount listed below. If the claimant included a different interest rate or amount for “present
                              value” interest in its proof of claim, the court will determine the present value interest rate and amount at the confirmation
                              hearing.

                          (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim and release the
                              corresponding lien.


                  § 4(c) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506

                          None. If “None” is checked, the rest of § 4(c) need not be completed.

             § 4(d) Surrender

                          None. If “None” is checked, the rest of § 4(d) need not be completed.

 Part 5: Unsecured Claims

             § 5(a) Specifically Classified Unsecured Non- Priority Claims

                          None. If “None” is checked, the rest of § 5(a) need not be completed.
                          *Claim #8 is a Student Loan and will be paid by the Debtor Outside of the Chapter 13
                          Plan.
             § 5(b) Timely Filed General Unsecured Claims

                           (1) Liquidation Test (check one box)

                                            All Debtor(s) property is claimed as exempt.

                                             Debtor(s) has non-exempt property valued at $ 56,557.66 for purposes of § 1325(a)(4)

                           (2) Funding: § 5(b) claims to be paid as follows (check one box):

                                             Pro rata

                                             100%*

                                             Other (Describe)



 Part 6: Executory Contracts & Unexpired Leases

                          None. If “None” is checked, the rest of § 6 need not be completed or reproduced.



 Part 7: Other Provisions

             § 7(a) General Principles Applicable to The Plan

             (1) Vesting of Property of the Estate (check one box)

                                                                                                                                                         Page 3 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-10252-amc                             Doc 33     Filed 10/24/18 Entered 10/24/18 16:23:42                      Desc Main
                                                                     Document     Page 4 of 6
 Debtor                Geraldine A. Ross                                                     Case number


                               Upon confirmation

                               Upon discharge

           (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of claim controls over any contrary amounts
listed in Parts 3, 4 or 5 of the Plan.

          (3) Under Bankruptcy Rule 3015(c), nonstandard or additional plan provisions are required to be set forth in Part 9 of the Plan. Such Plan
provisions will be effective only if the applicable box in Part 1 of this Plan is checked.

             (4) Any nonstandard or additional provisions set out other than in Part 9 of the Plan are VOID.

         (5) All distributions to creditors shall be disbursed by the Trustee, other than post-petition contractual payments under § 1322(b)(5) and
adequate protection payments under § 1326(a)(1)(B),(C).

           (6) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is the plaintiff during the terms of
this Plan, any such recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary to
pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and approved by the court

             § 7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s Principal Residence

             (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such arrearage.

          (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage obligations as provided for by
the terms of the underlying mortgage note.

           (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole purpose of precluding the imposition
of late payment charges or other default-related fees and services based on the pre-petition default or default(s). Late charges may be assessed on
post-petition payments as provided by the terms of the mortgage and note.

          (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the Debtor pre-petition, and the Debtor
provides for payments of that claim directly to the creditor in the Plan, the holder of the claims shall resume sending customary monthly statements.

           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon books for payments prior to the
filing of the petition, upon request, the creditor shall forward post-petition coupon book(s) to the Debtor after this case has been filed.

             (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon books as set forth above.

             § 7(c) Sale of Real Property

                  None. If “None” is checked, the rest of § 7(c) need not be completed.

           (1) Closing for the sale of (the “Real Property”) shall be completed within months of the commencement of this bankruptcy case (the
“Sale Deadline”). Unless otherwise agreed, each secured creditor will be paid the full amount of their secured claims as reflected in § 4.b (1) of the
Plan at the closing (“Closing Date”).

             (2) The Real Property will be sold in accordance with the following terms:


           (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all customary closing expenses and all
liens and encumbrances, including all § 4(b) claims, as may be necessary to convey good and marketable title to the purchaser. However, nothing in
this Plan shall preclude the Debtor from seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11
U.S.C. § 363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or in order to convey
insurable title or is otherwise reasonably necessary under the circumstances to implement this Plan.

             (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the Closing Date.

             (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale Deadline:


             § 7(d) Loan Modification
                None. If “None” is checked, the rest of § 7(d) need not be completed.

                                                                                                                                                     Page 4 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 18-10252-amc                             Doc 33     Filed 10/24/18 Entered 10/24/18 16:23:42                    Desc Main
                                                                     Document     Page 5 of 6
 Debtor                Geraldine A. Ross                                                    Case number


           (1) Debtor shall pursue a loan modification directly with or its successor in interest or its current servicer (“Mortgage Lender”), in an
effort to bring the loan current and resolve the secured arrearage claim.
           (2) During the modification application process, Debtor shall make adequate protection payments directly to Mortgage Lender in the
amount of $0.00 per month, which represents            (describe basis of adequate protection payment). Debtor shall remit the adequate protection
payments directly to the Mortgage Lender.
           (3) If the modification is not approved by       (date), Debtor shall either (A) file an amended Plan to fully fund the secured pre-petition
arrearage claim filed by the Mortgage Lender; or (B) Mortgage Lender may seek relief from the automatic stay with regard to the collateral and
Debtor will not oppose it.

           (1) Debtor shall pursue a loan modification directly with or its successor in interest or its current servicer (“Mortgage Lender”), in an effort
to bring the loan current and resolve the secured arrearage claim.
           (2) During the modification application process, Debtor shall make adequate protection payments directly to Mortgage Lender in the
amount of $0.00 per month, which represents           (describe basis of adequate protection payment). Debtor shall remit the adequate protection
payments directly to the Mortgage Lender.
           (3) If the modification is not approved by       (date), Debtor shall either (A) file an amended Plan to fully fund the secured pre-petition
arrearage claim filed by the Mortgage Lender; or (B) Mortgage Lender may seek relief from the automatic stay with regard to the collateral and
Debtor will not oppose it.

           (1) Debtor shall pursue a loan modification directly with or its successor in interest or its current servicer (“Mortgage Lender”), in an effort
to bring the loan current and resolve the secured arrearage claim.
           (2) During the modification application process, Debtor shall make adequate protection payments directly to Mortgage Lender in the
amount of $0.00 per month, which represents           (describe basis of adequate protection payment). Debtor shall remit the adequate protection
payments directly to the Mortgage Lender.
           (3) If the modification is not approved by       (date), Debtor shall either (A) file an amended Plan to fully fund the secured pre-petition
arrearage claim filed by the Mortgage Lender; or (B) Mortgage Lender may seek relief from the automatic stay with regard to the collateral and
Debtor will not oppose it.

           (1) Debtor shall pursue a loan modification directly with or its successor in interest or its current servicer (“Mortgage Lender”), in an
effort to bring the loan current and resolve the secured arrearage claim.
           (2) During the modification application process, Debtor shall make adequate protection payments directly to Mortgage Lender in the
amount of $0.00 per month, which represents            (describe basis of adequate protection payment). Debtor shall remit the adequate protection
payments directly to the Mortgage Lender.
           (3) If the modification is not approved by       (date), Debtor shall either (A) file an amended Plan to fully fund the secured pre-petition
arrearage claim filed by the Mortgage Lender; or (B) Mortgage Lender may seek relief from the automatic stay with regard to the collateral and
Debtor will not oppose it.


 Part 8: Order of Distribution

             The order of distribution of Plan payments will be as follows:

             Level 1: Trustee Commissions*
             Level 2: Domestic Support Obligations
             Level 3: Adequate Protection Payments
             Level 4: Debtor’s attorney’s fees
             Level 5: Priority claims, pro rata
             Level 6: Secured claims, pro rata
             Level 7: Specially classified unsecured claims
             Level 8: General unsecured claims
             Level 9: Untimely filed general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not to exceed ten (10) percent.

 Part 9: Nonstandard or Additional Plan Provisions

           None. If “None” is checked, the rest of § 9 need not be completed.

 Part 10: Signatures

          By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no nonstandard or additional
provisions other than those in Part 9 of the Plan.


                                                                                                                                                   Page 5 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 18-10252-amc                             Doc 33     Filed 10/24/18 Entered 10/24/18 16:23:42   Desc Main
                                                                     Document     Page 6 of 6
 Debtor                Geraldine A. Ross                                                        Case number

 Date:       October 18, 2018                                                    /s/ Brad J. Sadek, Esquire

                                                                                 Brad J. Sadek, Esquire
                                                                                 Attorney for Debtor(s)

             If Debtor(s) are unrepresented, they must sign below.

 Date:       October 18, 2018                                                    /s/ Geraldine A. Ross

                                                                                 Geraldine A. Ross
                                                                                 Debtor

 Date:
                                                                                 Joint Debtor




                                                                                                                                  Page 6 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
